Manning J.:
This is an action of debt on a township treasurer’s bond, brought in the name of _the township against the treasurer and his sureties, on a bond given by them to The People of the State of Michigan, the declaration stating- that the defendants acknowledged themselves to be held and firmly bound unto the plaintiff, by the name and description of The People of the State of Michigan.
The defendants craved oyer of the bond, and demurred to the declaration, and the question is whether the action can be sustained.
The statute requires the township treasurer to give a bond with sureties to the township. Comp. L. § 569. The bond declared on is to the People of the State of Michigan, instead of the township. It is not the bond required by the statute. And if an action can be sustained on it in its present shape, it must be in the name of The People of the State of Michigan, the obligees, unless the averment in the declaration will authorize an action in the name of the plaintiff.
The State of Michigan and the township of LaGrange are separate political organizations; in law corporations, of which we can take notice judicially. This being the case, the averment in the declaration is not consistent but wholly inconsistent with the bond, which parol evidence can not be received to contradict. The judgment must, therefore, be reversed, and a judgment be entered for the defendants, with costs.
The other Justices concurred.